~-'
... • ·.A'il.245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                                                                                 Page I of I



                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                                                         (For Offenses Committed On or After November I, 1987)
                                              v.

                               Felipe Galvan-Hernandez                                   Case Number: 3:19-mj-21583

                                                                                         Jesus Mosgueda
                                                                                         Defendant's Attorney


       REGISTRATION NO.                       j LjS 1(-:J- (cf
       THE DEFENDANT:
        IZI pleaded guilty to count(s) 1 of Complaint
                                                   ~~~--=-~~~~~~~~~~~~~~~~~~~~~~~




        D was found guilty to count( s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                    Nature of Offense                                                                Count Number(s)
       8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                      1

        D The defendant has been found not guilty on count( s)                       ~~~~~~~~~~~~~~~~~~~




        D Count(s)                                                                        dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                       ii. TIME SERVED                               D                                        days

        IZI Assessment: $10 WAIVED IZI Fine: WAIVED
        IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                            charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Frida~ril 12, 2019
                                                                                      Date of Imposition of Sentence


       Received
                      DUS~
                           -r.~y
                           I
                                 ./
                                . )

                                 "

                                                             FILED
                                                                                         &V
                                                                                      HONORABLE F. A. GOSSETT III
                                                                                      UNITED STATES MAGISTRATE JUDGE

                                                            Apr 12 2019
       Clerk's Office Copy                            CLERK, U.S. DISTRICT COURT                                                     3:19-mj-21583
                                                   SOUTHERN DISTRICT OF CALIFORNIA
